139 U.S. 449 (1891)
In re DUNCAN, Petitioner.
No. 1174.
Supreme Court of United States.
Argued December 17, 1890.
Decided March 30, 1891.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
*453 Mr. T.J. McMinn and Mr. A.H. Garland for appellant. Mr. H.J. May was with them on the brief.
Mr. J.S. Hogg, Attorney General of the State of Texas, and Mr. Richard H. Harrison, Assistant Attorney General, for appellee.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
By section 1, Article V, of the constitution of Texas, the judicial power of the State was vested "in one Supreme Court, in a Court of Appeals, in District Courts, in county courts, in commissioners' courts, in courts of justices of the peace and in such other courts as may be established by law."
By section 3, the jurisdiction of the Supreme Court was confined to civil cases; by section 6 it was provided that "the Court of Appeals shall have appellate jurisdiction, coextensive *454 with the limits of the State in all criminal cases, of whatever grade;" and by section 8, that "the District Courts shall have original jurisdiction in criminal cases of the grade of felony."
The District Court of Maverick County was created and organized by an act of the legislature of Texas, approved March 25, 1887. Laws of Texas, 1887, p. 46. It had jurisdiction to try the offence of which petitioner was accused, and acquired jurisdiction over his person and the offence charged against him, through the indictment and his arraignment thereon. He was charged with the commission of the crime of murder, which he did not deny was a crime against the laws of Texas, and that the penalty therefor was death. What he complained of in his application to the Circuit Court, was, that in the matter of indictment and trial, he had been subjected to the provisions of statutes which had not been enacted in accordance with the state constitution. The District Court had jurisdiction and the power to determine the law applicable to the case, and if it committed error in its action, the remedy of petitioner was that of which he availed himself, namely, an appeal to the Court of Appeals of the State. Under these circumstances the Circuit Court properly declined to interfere. Ex parte Royall, 117 U.S. 241, 245, 255; Ex parte Fonda, 117 U.S. 516. Nor does the contention of counsel in respect of the Court of Appeals justify any other conclusion.
Under sections 5 and 6 of Article V of the state constitution, the Court of Appeals was created as a court of last resort in criminal matters, its powers and jurisdiction defined, and the salary, tenure of office and qualifications of its judges prescribed. The determination of the validity or invalidity of the Civil or Penal Codes of 1879 would in no respect affect that court in these particulars, if the extraordinary claim of counsel in this regard were entitled to any consideration whatever in this proceeding.
Unquestionably it is a fundamental principle that no man shall be judge in his own case, and the constitution of Texas forbids any judge to sit in any case wherein he may be interested, *455 or where either of the parties may be connected with him by affinity or consanguinity within such degree as may be prescribed by law, or where he shall have been counsel in the case; and specific provision is made for commissioning persons to hear and determine any case or cases in place of members of the Supreme Court or Appellate Court, who may be therein thus disqualified. Const. Art. V, sec. 11. But no such question arises, or could arise, upon this record.
The constitution of the State of Texas was submitted by the convention which framed it to a vote of the people, on the third Tuesday of February, 1876, for their ratification or rejection, by an ordinance passed for that purpose; and it was provided that, if ratified, it should become the organic and fundamental law of the State on the third Tuesday of April following; and also that, at the same time that the vote was taken upon the constitution, there should be a general election held throughout the State for all state, district, county, and precinct officers created and made elective by the instrument; and that, if the constitution were ratified, certificates of election should be issued to the persons chosen. Jour. Const. Con. 772, 780.
The constitution was ratified, and the petition alleged that the judges of the Court of Appeals were elected to their positions on the third Tuesday in February, 1876, and that the Court of Appeals was organized on the 6th of May of that year, from which counsel argues that the conclusion should be drawn that the present members of that court are not even officers de facto. The suggestion requires no observations here.
We repeat, that as the District Court had jurisdiction over the person of the petitioner and the offence with which he stood charged, it had jurisdiction to determine the applicatory law, and this involved the determination of whether particular statutory provisions were applicable or not, and hence, if the question were properly raised, whether a particular statute or statutes had been enacted in accordance with the requirements of the state constitution.
It is unnecessary to enter upon an examination of the rulings *456 in the different States upon the question whether a statute duly authenticated, approved and enrolled can be impeached by resort to the journals of the legislature or other evidence, for the purpose of establishing that it was not passed in the manner prescribed by the state constitution. The decisions are numerous, and the results reached fail of uniformity. The courts of the United States necessarily adopt the adjudication of the state courts on the subject. South Ottawa v. Perkins, 94 U.S. 260; Post v. Supervisors, 105 U.S. 667; Railroad Co. v. Georgia, 98 U.S. 359.
In Town of South Ottawa v. Perkins, where the existence of a statute of Illinois was drawn in question, Mr. Justice Bradley, delivering the opinion of the court, said, 94 U.S. 268: "As a matter of propriety and right, the decision of the state courts on the question as to what are the laws of a State is binding upon those of the United States. But the law under consideration has been passed upon by the Supreme Court of Illinois, and held to be invalid. This ought to have been sufficient to have governed the action of the court below. In our judgment it was not necessary to have raised an issue on the subject, except by demurrer to the declaration. The court is bound to know the law without taking the advice of a jury on the subject. When once it became the settled construction of the constitution of Illinois that no act can be deemed a valid law unless, by the journals of the legislature, it appears to have been regularly passed by both houses, it became the duty of the courts to take judicial notice of the journal entries in that regard. The courts of Illinois may decline to take that trouble, unless parties bring the matter to their attention; but, on general principles, the question as to the existence of a law is a judicial one, and must be so regarded by the courts of the United States. This subject was fully discussed in Gardner v. The Collector, 6 Wall. 499. After examining the authorities, the court in that case lays down this general conclusion: `That whenever a question arises in a court of law of the existence of a statute, or of the time when a statute took effect, or of the precise terms of a statute, the judges who are called upon to decide it have a right to resort to any *457 source of information which in its nature is capable of conveying to the judicial mind a clear and satisfactory answer to such question; always seeking, first, for that which in its nature is most appropriate, unless the positive law has enacted a different rule.' 6 Wall. 511. Of course, any particular State may, by its constitution and laws, prescribe what shall be conclusive evidence of the existence or non-existence of a statute; but, the question of such existence or non-existence being a judicial one in its nature, the mode of ascertaining and using that evidence must rest in the sound discretion of the court on which the duty in any particular case is imposed."
And it has been often held by state courts that evidence of the contents of legislative journals, which has not been produced and made part of the case in the court below, will not be considered on appeal. Illinois Central Railroad Co. v. Wren, 43 Illinois, 77; Bedard v. Hall, 44 Illinois, 91; Grob v. Cushman, 45 Illinois, 119; Hensoldt v. Petersburg, 63 Illinois, 157; Auditor v. Haycraft, 14 Bush, 284; Bradley v. West, 60 Missouri, 33; Coleman v. Dobbins, 8 Indiana, 156.
The distinction is recognized between matters of which the court will take judicial cognizance "immediately, suo motu," and those which it will not notice "until its attention has been formally called to them." Gresl. Eq. Ev. 292, 306. As to the last, Mr. Gresley says: "It will not point out their applicability nor call for them, but if they are once put in by either party it will investigate them, and will bring its own judicial knowledge to supply or assist their proof, and will then adopt them as its own evidence independently of the parties." Jones v. United States, 137 U.S. 202, 216.
As a statute duly certified is presumed to have been duly passed until the contrary appears, (a presumption arising in favor of the law as printed by authority, and in a higher degree of the original on file in the proper repository,) it would seem to follow that wherever a suit comes to issue, whether in the court below or the higher tribunal, an objection resting upon the failure of the legislature to comply with the provisions of the constitution, should be so presented that the adverse party may have opportunity to controvert the allegations *458 and to prove by the record due conformity with the constitutional requirements. People v. Supervisors of Chenango, 8 N.Y. (4 Selden) 317, 325.
By the constitution of Texas, each house of the legislature must keep a journal of its proceedings and publish the same, and the yeas and nays of either house on any question shall, at the desire of three members present, be entered on the journals, (Art. III, sec. 12;) no law shall be passed except by bill, and no bill shall have the force of law until it has been read on three successive days in each house and free discussion allowed thereon, but in case of imperative public necessity, (which necessity shall be stated in a preamble or the body of the bill,) four-fifths of the house in which the bill may be pending may suspend this rule, the yeas and nays being taken on the question of suspension, and entered upon the journal, (secs. 30, 32;) no bill shall be considered unless it has first been referred to a committee and reported thereon; and no bill shall be passed which has not been presented, referred and reported at least three days before final adjournment, (sec. 37;) the presiding officer of each house shall in the presence of the house over which he presides, sign all bills, and the fact of signing shall be entered on the journals, (sec. 38;) no law passed by the legislature, except the general appropriation act, shall take effect or go into force until ninety days after the adjournment of the session at which it was enacted, unless in case of an emergency the legislature by a vote of two-thirds otherwise direct, said vote to be taken by yeas and nays and entered upon the journals, and the emergency to be expressed in a preamble or the body of the act. (Sec. 39.)
By the law prior to 1876, the journals of the respective houses were required to be furnished to the public printer for the purpose of being printed, by the clerical officers of each house, (Paschall's Dig. § 4872;) and the Secretary of State was required to distribute the printed journals, (Id. § 5092;) and similar provision was made by the act of June 27, 1876, (Laws Texas, 1876, p. 36,) as also by the Revised Statutes of 1879, (Rev. Stats. p. 577, § 4012 et seq.) When printed, the manuscript journals were to be returned and filed in the archives *459 of the legislature. Paschall, § 4872; Laws Texas, 1876, p. 36. It was the duty of the Secretary of State to keep, publish and distribute the laws. Paschall's Dig. §§ 5091, 5092, 4872 et seq.; Laws Texas, 1876, pp. 35, 313; Rev. Stats. 1879, pp. 394, 577, § 2722 et seq.
The Revised Statutes of Texas containing the codes in question were officially published in 1879, with the certificate of the Secretary of State as to the date when the law enacting them went into effect, and that the volume was a true and correct copy of the original bills on file in his department. For eleven years prior to the conviction of Duncan, these codes had been recognized and observed by the people of Texas; had been amended by the legislature, and republished under its authority; and their provisions had been repeatedly construed and enforced by the courts as the law of the land.
In Usener v. The State, 8 Texas, App. 177, the validity of the Penal Code in respect of its adoption by the legislature was passed upon and the law upheld; and that case was quoted with approval in Ex parte Tipton, 28 Texas, App. 438, a decision rendered as late as February, 1890. This decision ruled that an authenticated statute should be regarded as the best evidence that the required formalities were observed in its passage, and that the courts would not exercise the power of going behind it and inquiring into the manner of its enactment; and Blessing v. Galveston, 42 Texas, 641; Central Railway Co. v. Hearn, 32 Texas, 546; and Day Co. v. The State, 68 Texas, 526, were cited in support of the proposition. In one of these cases it was decided that the judicial department should not disregard and treat as a nullity an act of the legislature, because the journals of one or both houses failed to show the passage of the bill in strict conformity with all the directions contained in the constitution; and in another, that it would be conclusively presumed that a bill had been referred to a committee and reported on before its passage, as required by the constitution.
The language of the court in State v. Swift, 10 Nevada, 176, was quoted approvingly in Usener v. The State, and repeated in Ex parte Tipton: "Where an act has been passed by the *460 legislature, signed by the proper officers of each house, approved by the governor, and filed in the office of the secretary of state, it constitutes a record which is conclusive evidence of the passage of the act as enrolled. Neither the journals kept by the legislature, nor the bill as originally introduced, nor the amendments attached to it, nor parol evidence, can be received in order to show that an act of the legislature, properly enrolled, authenticated, and deposited with the secretary of state, did not become a law. This court, for the purpose of informing itself of the existence or terms of a law, cannot look beyond the enrolled act, certified to by those officers who are charged by the constitution with the duty of certifying and with the duty of deciding what laws have been enacted."
In Usener's case, the court declared that, although not feeling in duty bound to do so, yet it had nevertheless examined the journals of the two houses, with regard to the bill entitled "An act to adopt and establish a Penal Code and a Code of Criminal Procedure for the State of Texas," and arrived at the conclusion that the act had received the legislative sanction in strict conformity with the constitution, so that if driven to such examination, the court was unhesitatingly of opinion that there would be no difficulty in the way of establishing that fact by them in every essential particular.
It is insisted that the extent of the disregard of constitutional requirements was not fully developed in that case, and that its authority was overthrown by Hunt v. The State, 22 Texas, App. 396. But we are not called on to conclude how this may be or to anticipate the ultimate judgment of the courts of Texas, if they consider the controversy still an open one.
If the question of the invalidity of the codes was presented to the District Court of Maverick County, it must be assumed that it adjudged in favor of their validity, and as the case has been carried to the Court of Appeals, that it will there be adjudicated in accordance with the law of the State, and when so determined it is entirely clear that that adjudication could not be reviewed by the Circuit Court, or by us, on habeas corpus. And the result must be the same if the question has not been raised by the petitioner in the state courts.
*461 We may remark in conclusion that the magnitude of the operation of the objection to these statutes does not affect the principles by which the result is reached. This is not the case of a system of laws attacked upon the ground of their invalidity as the product of revolution.
By the Constitution, a republican form of government is guaranteed to every State in the Union, and the distinguishing feature of that form is the right of the people to choose their own officers for governmental administration, and pass their own laws in virtue of the legislative power reposed in representative bodies, whose legitimate acts may be said to be those of the people themselves; but, while the people are thus the source of political power, their governments, National and State, have been limited by written constitutions, and they have themselves thereby set bounds to their own power, as against the sudden impulses of mere majorities.
In Luther v. Borden, 7 How. 1, it was held that the question which of the two opposing governments of Rhode Island, namely, the charter government, or the government established by a voluntary convention, was the legitimate one, was a question for the determination of the political department, and when that department had decided, the courts were bound to take notice of the decision and follow it; and also that, as the Supreme Court of Rhode Island, holding constitutional authority not in dispute, had decided the point, the well-settled rule applied that the courts of the United States adopt and follow the decisions of the state courts on questions which concern merely the constitution and laws of the State. Mr. Webster's argument in that case took a wider sweep, and contained a masterly statement of the American system of government, as recognizing that the people are the source of all political power, but that as the exercise of governmental powers immediately by the people themselves is impracticable, they must be exercised by representatives of the people; that the basis of representation is suffrage; that the right of suffrage must be protected and its exercise prescribed by previous law, and the results ascertained by some certain rule; that through its regulated exercise each man's power tells in the constitution *462 of the government and in the enactment of laws; that the people limit themselves in regard to the qualifications of electors and the qualifications of the elected, and to certain forms for the conduct of elections; that our liberty is the liberty secured by the regular action of popular power, taking place and ascertained in accordance with legal and authentic modes; and that the Constitution and laws do not proceed on the ground of revolution or any right of revolution, but on the idea of results achieved by orderly action under the authority of existing governments, proceedings outside of which are not contemplated by our institutions. Webster's Works, vol. 6, p. 217.
Discursive as are the views of petitioner's counsel, no violation of these fundamental principles in this instance is or could be suggested.
The State of Texas is in full possession of its faculties as a member of the Union, and its legislative, executive and judicial departments are peacefully operating by the orderly and settled methods prescribed by its fundamental law. Whether certain statutes have or have not binding force, it is for the State to determine, and that determination in itself involves no infraction of the Constitution of the United States, and raises no Federal question giving the courts of the United States jurisdiction.
We cannot perceive that petitioner is being otherwise dealt with than according to the law of the land.
The judgment of the Circuit Court is
Affirmed.